INFORMATION STATEMENT PURSUANT TO SECTION 14 (C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [] Preliminary information statement [] Confidential, for Use of the Commission Only [ X ] Definitive information statement Westergaard.com, Inc. (NAME OF COMPANY AS SPECIFIED IN ITS CHARTER) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: Not Applicable. (2)Aggregate number of securities to which transaction applies: Not Applicable. (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Not Applicable. (4)Proposed maximum aggregate value of transaction:Not Applicable. (5)Total fee paid:Not Applicable. [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act
